


110 HR 4916 IH: Aeronautics and Space Prize

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4916
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Rohrabacher
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To create a National Endowment to advance private sector
		  development of aeronautics and space technologies by way of the National
		  Advanced Space and Aeronautical Technologies Prize Award
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Aeronautics and Space Prize
			 Act.
		2.National
			 Endowment for Aeronautics and Space
			(a)EstablishmentThere
			 is established a National Endowment for Aeronautics and Space (referred to in
			 this Act as the Endowment).
			(b)PurposesThe
			 purposes of the Endowment are—
				(1)to execute a
			 program awarding cash prizes in recognition of outstanding private sector
			 achievements in basic, advanced, and applied research, technology development,
			 and prototype demonstration that have the potential for application to the
			 Nation’s aeronautics and space endeavors within the National Aeronautics and
			 Space Administration (referred to in this Act as NASA) and other
			 governmental agencies as well as private entities in the United States;
				(2)with the advice of
			 NASA and other agencies as appropriate, to carry out a program for tasteful
			 advertising of commercial products and services in conjunction with the
			 Nation’s aeronautics and space endeavors in conjunction with NASA, other
			 agencies involved in aeronautics and space, or independently; and
				(3)to encourage
			 private gifts of real and personal property or any income therefrom or other
			 interest therein for the benefit of, or in connection with, the Nation’s
			 aeronautics and space endeavors in NASA as well as other governmental agencies
			 and private entities involved in aeronautics and space in the United
			 States.
				(c)Authority of the
			 endowmentIn carrying out the purposes specified in subsection
			 (b), the endowment is authorized—
				(1)to make,
			 promulgate, issue, rescind, and amend rules and regulations governing the
			 manner of its operations and the exercise of the powers vested in it by
			 law;
				(2)to
			 appoint and fix the compensation of such officers and employees as may be
			 necessary to carry out the purposes specified in subsection (b), in accordance
			 with civil service laws; and
				(3)to appoint such
			 advisory committees as may be appropriate for purposes of consultation and
			 advice to the Endowment.
				(d)Powers of the
			 endowment
				(1)ContractThe
			 Endowment, with the advice of NASA and other agencies as appropriate, shall
			 have the power to enter into contracts or grants, to execute instruments, and
			 generally to do any and all lawful acts necessary or appropriate consistent
			 with the purposes of the Endowment specified in subsection (b).
				(2)PaymentNeither
			 NASA, other agencies, private sector entities, nor any employee thereof, except
			 as specified in this Act, is authorized to accept funds from the
			 Endowment.
				(3)CoordinationIn
			 order to carry out its functions under this Act, the Endowment may utilize the
			 services and facilities of NASA and other Federal agencies, and such services
			 and facilities may be made available on request to the extent practicable
			 without reimbursement therefor.
				(e)Gifts; devises;
			 bequests
				(1)In
			 generalExcept as provided in paragraph (2), the Endowment may
			 accept, receive, solicit, hold, administer, and use any gifts, devises, or
			 bequests, either absolutely or in trust, of real or personal property or any
			 income therefrom or other interest therein for the benefit of or in connection
			 with the Nation’s aeronautics and space endeavors within NASA as well as other
			 governmental agencies within the United States, including a gift, devise, or
			 bequest that is encumbered, restricted, or subject to beneficial interests of
			 private persons if any current or future interest therein is for the benefit of
			 the Nation’s aeronautics and space endeavors within NASA as well as other
			 governmental agencies involved in aeronautics and space within the United
			 States. For purposes of this paragraph, an interest in real property includes
			 easements or other rights for preservation, conservation, protection, or
			 enhancement by and for the public of natural, scenic, historic, scientific,
			 educational, inspirational, or recreational resources.
				(2)LimitationThe
			 Endowment may not accept a gift, devise, or bequest which entails any
			 expenditure other than from the resources of the Endowment.
				(3)Property of the
			 united statesGifts and other transfers made to or for the use of
			 the Endowment shall be regarded as contributions, gifts, or transfers to or for
			 the use of the United States.
				(f)ReportingPromptly
			 at the end of each fiscal year, the Endowment shall transmit to Congress an
			 annual report of its proceedings and activities, including a full and complete
			 statement of its receipts, expenditures, and investments.
			(g)Chairperson of
			 the endowment
				(1)In
			 generalThe Endowment shall be headed by a Chairperson, who shall
			 be appointed by the President, by and with the advice and consent of the
			 Senate.
				(2)ResponsibilitiesUnder
			 the supervision and direction of the President, the Chairperson shall be
			 responsible for the exercise of all powers and the discharge of all duties of
			 the Endowment, and shall have authority and control over all personnel and
			 activities thereof. The Chairperson shall not engage in any other business,
			 vocation, or employment while serving as such.
				(3)TermsThe
			 Chairperson shall serve for a term of 4 years and shall be eligible for
			 reappointment. Upon expiration of the Chairperson’s term of office the
			 Chairperson shall serve until the Chairperson’s successor shall be
			 appointed.
				(4)DutiesThe
			 Chairperson shall correlate the programs of the Endowment, insofar as
			 practicable, with existing programs of Federal, State, regional, or private
			 groups, and shall develop the programs of the Endowment with due regard to the
			 contribution to the objectives of this Act which can be made by other Federal
			 agencies under existing programs. The Chairperson may enter into interagency
			 agreements to promote or assist the aeronautics and space activities of other
			 Federal agencies on a reimbursable or nonreimbursable basis, and may use funds
			 authorized to be appropriated for the purposes of subsection (b) for the costs
			 of such activities.
				3.National advanced
			 space and aeronautical technologies prize award program
			(a)In
			 generalThe Endowment shall carry out the program described in
			 section 2(b)(1).
			(b)Competition
			 requirementsThe Endowment shall—
				(1)widely advertise
			 prize competitions and use a competitive process for the selection of
			 recipients of prizes under this section; and
				(2)make a
			 determination, with the advice of NASA and other governmental agencies as
			 appropriate, prior to the advertisement required under paragraph (1) if an
			 individual prize might have benefits for the Nation’s aeronautics and space
			 endeavors within NASA as well as other governmental agencies and private
			 entities involved in aeronautics and space in the United States.
				(c)Registration
				(1)In
			 generalThe Endowment shall require potential recipients of
			 prizes to register for any prize competition under the program established
			 under this section, and, as part of the registration process, to assume any and
			 all risks and waive claims against the United States Government and its related
			 entities for any injury, death, damage, or loss of property or revenue or
			 profits, whether direct, indirect, or consequential, arising from their
			 participation in a competition, whether such injury, death, damage, or loss
			 arises through negligence or otherwise, except in the case of willful
			 misconduct.
				(2)Related
			 entityFor purposes of this subsection, the term related
			 entity includes a contractor or subcontractor at any tier, and a
			 supplier, user, customer, cooperating party, grantee, investigator, or
			 detailee.
				(d)LimitationsThe
			 following limitations apply:
				(1)The
			 total amount of cash prizes budgeted in a fiscal year shall not exceed
			 $150,000,000.
				(2)No
			 prize competition shall result in the award of more than $50,000 in cash prizes
			 without the approval of the Chairperson or the Chairperson’s designee.
				(e)Availability of
			 fundsFunds appropriated for the program authorized by this
			 section shall remain available until expended for a maximum of 4 years.
			(f)ReportThe
			 Endowment shall transmit to the Committee on Appropriations and the Committee
			 on Commerce, Science, and Transportation of the Senate, and to the Committee on
			 Appropriations and the Committee on Science and Technology of the House of
			 Representatives, a report on the administration of the program under this
			 section for each fiscal year. The report shall include—
				(1)the aeronautics
			 and space applications for which cash prizes were awarded;
				(2)the total amount
			 of the cash prizes awarded; and
				(3)the methods used
			 for solicitation and evaluation of submissions, together with an assessment of
			 the effectiveness of those methods.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
